Case 2:20-cv-02007-SHM-dkv Document 24 Filed 04/14/20 Page 1 of 2                  PageID 3430



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION



  AMERICAN CLOTHING EXPRESS, INC.,                       Case No. 2:20-cv-02007-SHM-dkv
  D/B/A ALLURE BRIDALS AND JUSTIN
  ALEXANDER, INC.,
                                                         ORDER GRANTING JOINT
  Plaintiffs,                                            MOTION FOR EXTENSION OF
                                                         TIME TO ANSWER
  v.                                                     COUNTERCLAIMS, FOR EARLY
                                                         DISCOVERY, AND FOR CASE
  CLOUDFLARE, INC. and DOES 1 - 200,                     MANAGEMENT RELIEF
  inclusive,

  Defendants.


  CLOUDFLARE, INC.

  Counterclaimant,

  v.

  AMERICAN CLOTHING EXPRESS, INC.,
  D/B/A ALLURE BRIDALS AND JUSTIN
  ALEXANDER, INC.,

  Counterdefendants.



         Before the Court is the Joint Motion for Extension of Time to Answer Counterclaims, for

 Early Discovery, and for Case Management Relief filed by Plaintiffs-Counterdefendants American

 Clothing Express, Inc. d/b/a Allure Bridals and Justin Alexander, Inc. (“Plaintiffs”) and

 Defendant-Counterclaimant Cloudflare, Inc., (“Cloudflare”). For good cause shown, the motion

 is GRANTED.

         IT IS THEREFORE ORDERED that:
Case 2:20-cv-02007-SHM-dkv Document 24 Filed 04/14/20 Page 2 of 2                     PageID 3431



        1.      The time for Plaintiffs to answer or otherwise respond to the Counterclaims is

 extended through and including May 26, 2020.

        2.      The parties shall engage in early discovery as outlined in the Joint Motion.

        3.      Rule 4(m) of the Federal Rules of Civil Procedure does not impose a time limit for

 service in a foreign country and, accordingly, to the extent that Does 1-200 are foreign persons,

 Plaintiffs need not seek additional time from the Court to serve Does 1-200.

        4.      All case management activities are stayed until Plaintiffs answer the

 Counterclaims. The Clerk is directed to assign this case to the Complex Track.

        IT IS SO ORDERED, this the 13th day of April, 2020.


                                                      /s/ Samuel H. Mays, Jr.
                                                      SAMUEL H. MAYS, JR.
                                                      UNITED STATES DISTRICT JUDGE
